      Case: 6:17-cr-00036-CHB-HAI Doc #: 94 Filed: 03/19/19 Page: 1 of 1 - Page ID#: 498
                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION AT LONDON
                                   CRIMINAL MINUTES – GENERAL

Case No. 6:17-CR-036-CHB                   At London                       Date March 19, 2019



USA vs. Rodney Scott Phelps             X present             custody   X bond            OR       Age



PRESENT: HON. CLARIA HORN BOOM, U.S. DISTRICT JUDGE


                   Jackie Brock                  Diane Farrell                    Kenneth Taylor
                   Deputy Clerk                 Court Reporter                 Assistant U.S. Attorney

Counsel for Deft Andrew Stephens                X   present             retained       X Appointed


PROCEEDINGS: STATUS CONFERENCE

       This matter was called for a status conference with the Defendant and counsel present as noted. The
Court heard from counsel regarding the status of the case and the current trial date of May 21, 2019.

        Counsel for Defendant advised the Court that he will be filing a motion requesting one more continuance
of the trial date. For the reasons as stated on the record, the United States opposes any further continuance.
Counsel was directed to expeditiously file any appropriate motions in the record.




Copies: COR, USP, USM

Initials of Deputy Clerk: jmb

TIC: 0/16
